UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7295



JACK NELSON,

                                              Plaintiff - Appellant,

          versus


STAN G. BARRY, Sheriff Fairfax County; RON
ANGELONE, Director, Virginia Department of
Corrections,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-657-1)


Submitted:   November 3, 2004          Decided:     November 17, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jack Nelson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim pursuant to 29 U.S.C. § 1915A(b)(1) (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Nelson v.

Barry, No. CA-04-657-1 (E.D. Va. July 13, 2004).     The court has

also received a motion seeking to add four individuals who were not

parties to this case in the district court as parties to this

appeal.   We deny this motion.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                            AFFIRMED




                              - 2 -